Name: Commission Implementing Decision (EU) 2018/1614 of 25 October 2018 laying down specifications for the vehicle registers referred to in Article 47 of Directive (EU) 2016/797 of the European Parliament and of the Council and amending and repealing Commission Decision 2007/756/EC (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  communications;  research and intellectual property;  land transport;  European construction;  transport policy;  economic geography
 Date Published: 2018-10-26

 26.10.2018 EN Official Journal of the European Union L 268/53 COMMISSION IMPLEMENTING DECISION (EU) 2018/1614 of 25 October 2018 laying down specifications for the vehicle registers referred to in Article 47 of Directive (EU) 2016/797 of the European Parliament and of the Council and amending and repealing Commission Decision 2007/756/EC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (1), and in particular Article 47(2) and (5) thereof, Whereas: (1) To ensure traceability of vehicles and their history, vehicles should be registered under a European vehicle number in a vehicle register. The rules for the establishment of the European vehicle number should be harmonised to ensure that vehicles are registered in the same way throughout the Union. (2) Vehicles are currently registered in national vehicle registers and each Member State manages its national vehicle register. There is a need to improve the usability of national vehicle registers and to avoid redundant registration of one vehicle in several vehicle registers, including vehicle registers of third countries connected to the Virtual Vehicle Register. Commission Decision 2007/756/EC (2) should therefore be amended accordingly. (3) The cost-benefit analysis performed by the European Union Agency for Railways (the Agency) highlighted significant advantages for the Union rail system stemming from the establishment of a European Vehicle Register that would replace national vehicle registers. (4) To reduce administrative burden and costs for Member States and stakeholders, the Commission should adopt technical and functional specifications for the European Vehicle Register which would incorporate the national vehicle registers. (5) The Agency should set up and maintain, where relevant in cooperation with the national registration entities, the European Vehicle Register. The national safety authorities, investigating bodies, and in response to any legitimate request, the regulatory bodies, and the Agency, the railway undertakings and the infrastructure managers, as well as those persons or organisations registering vehicles or identified in the register should be able to consult the European Vehicle Register. (6) Member States should designate a registration entity responsible for the registering of vehicles and the processing and update of information in relation to vehicles that entity has registered in the European Vehicle Register. (7) Keepers should fill in an application for registration with the required information and be able to submit its application via web-based tool using a harmonised e-form. Keepers should ensure that vehicle data submitted to registration entities is up-to-date and accurate. (8) Member States should be responsible for ensuring the quality and the integrity of vehicle data registered by the designated registration entity in the European Vehicle Register in accordance with Article 22 of Directive (EU) 2016/797 while the Agency should be responsible for the development and maintenance of the European Vehicle Register IT system in accordance with this Decision. (9) The European Vehicle Register should be a centralised register which provides a harmonised interface to all users for the consultation, registration of vehicle and data management. (10) There is a need for technical development and testing of the European Vehicle Register functionalities. The European Vehicle Register should however be operational on 16 June 2021 in accordance with Article 47(5) of Directive (EU) 2016/797. (11) In order to address Member States' specific needs, some national vehicle registers are used for other purposes than to ensure the traceability of vehicles and their history. To allow for the adaptation of national registers not specifically used for vehicle registration to interface with the European Vehicle Register, the migration towards the centralised registration of vehicles should be progressive. After the introduction of the European Vehicle Register, Member States should therefore be given the possibility to use a de-centralised registration function until 16 June 2024 while other functions should be centralised from 16 June 2021. After 16 June 2024 all Member States should use only the centralised registration function. (12) The European Vehicle Register should allow for the registering of specific additional information required by Member States. Keepers should provide additional information required by a Member State when submitting an application for registration to that Member State. (13) In order to facilitate the use of vehicles registered in the European Vehicle Register in third countries, in particular those applying the provisions of the Convention concerning international carriage by rail to which the European Union is party, the relevant data of the European Vehicle Register should be accessible to authorising competent authorities in these third countries. For this purpose, the Agency should facilitate the implementation of Decisions adopted in accordance with the Convention concerning international carriage by rail of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999. (14) On 21 December 2016, the Agency issued a recommendation on the specifications of the national vehicle register indicating possibilities of improvement of the usability of national vehicle registers. On 14 December 2017, the Agency issued a recommendation on the specifications for the European Vehicle Register. (15) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 51(1) of Directive (EU) 2016/797, HAS ADOPTED THIS DECISION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter This Decision amends common specifications for the national vehicle registers and lays down the technical and functional specifications for the European Vehicle Register. CHAPTER 2 NATIONAL VEHICLE REGISTERS Article 2 Amendments to common specifications for the national vehicle registers The Annex to Decision 2007/756/EC is amended in accordance with Annex I to this Decision. Article 3 Withdrawal of redundant registrations 1. The keeper shall ensure that redundant registrations of vehicles pursuant to point 3.2.5(1) of the Annex to Decision 2007/756/EC as amended by Commission Decision 2011/107/EU (3) are withdrawn from the national vehicle registers within one year from 15 November 2018. 2. The keeper shall ensure that redundant registrations of vehicles of third countries intended to run on the Union rail system and registered in a vehicle register in accordance with the specifications of the Annex to Decision 2007/756/EC and connected to the Virtual Vehicle Register specified in that Decision are withdrawn within one year from 15 November 2018. CHAPTER 3 EUROPEAN VEHICLE REGISTER Article 4 Specifications of the European Vehicle Register The technical and functional specifications of the European Vehicle Register shall be those laid down in Annex II. Article 5 Registration entity 1. Each Member State shall designate a registration entity independent of any railway undertaking which will be responsible for the processing of the applications and updating of data in the European Vehicle Register in relation to vehicles registered in that Member State by 15 May 2019. 2. This registration entity may be the body designated in accordance with Article 4(1) of Decision 2007/756/EC. Member States shall ensure that those registration entities cooperate and share information in order to communicate the changes in the European Vehicle Register in a timely manner. 3. Where the registration entity is not the body designated in accordance with Article 4(1) of Decision 2007/756/EC, Member States shall inform the Commission and the other Member States by 15 November 2019 at the latest of the entity designated in accordance with paragraph 1. Article 6 Registration of vehicles authorised to be placed on the market 1. A keeper shall submit an application for registration through the European Vehicle Register to a Member State of its choice within the area of use of the vehicle. 2. Registration entities shall take reasonable steps to ensure the accuracy of the data registered in the European Vehicle Register. 3. Each registration entity shall be able to extract data of their recorded vehicle registrations. Article 7 Architecture of the European Vehicle Register 1. The Agency shall set up and maintain the European Vehicle Register in accordance with this Decision. 2. Following the migration referred to in Article 8, the European Vehicle Register shall be a centralised register and provide a harmonised interface to all users for the consultation, registration of vehicle and data management. 3. By derogation from paragraph 1, Member States may use the registration function referred to in point 2.1.4 of Annex II in a de-centralised manner until 16 June 2024 at the latest. 4. Member States shall notify the Agency by 15 May 2019 at the latest whether they intend to use the centralised registration function setup by the Agency or to set up a de-centralised registration function. They shall demonstrate how they plan to fulfil the conditions laid down in paragraph 5 by 16 June 2020. 5. Where a Member State implements the registration function in a de-centralised manner, it shall ensure the compatibility and communication with the European Vehicle Register. It shall also ensure that the de-centralised registration function is operational in accordance with the European Vehicle Register specifications by 16 June 2021 at the latest. 6. Member States may at any time modify their decision to use a de-centralised registration function and instead opt in to the centralised registration function by notifying the Agency. The decision shall take effect six months from the notification. Article 8 Migration from the national vehicle registers to the European Vehicle Register 1. Member States shall ensure that data for registered vehicles is transferred from the national vehicle registers to the European Vehicle Register and this data shall be migrated by 16 June 2021. During the migration, the Agency shall coordinate with the registration entities the transition from the respective national vehicle registers to the EVR and the Agency shall ensure the availability of the IT environment. 2. The Agency shall make the European Vehicle Register functions available to Member States by 15 November 2020 at the latest. 3. The Agency shall define the specifications for the implementation of the interfaces with the de-centralised registration function and make them available to the Member States by 16 January 2020 at the latest. 4. From 16 June 2021, Member States shall register vehicles in the European Vehicle Register in accordance with Article 7. 5. From 16 June 2024, Member States shall use the centralised registration function. CHAPTER 4 FINAL PROVISIONS Article 9 Repeal Decision 2007/756/EC is repealed with effect from 16 June 2021. Article 10 Entry into force and application This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Sections 2.2, 2.3, 2.4, 2.5, 3, 4.3, 5 of Annex II and Appendices 1 to 6 to that Annex shall apply from 16 June 2021. Done at Brussels, 25 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 138, 26.5.2016, p. 44. (2) Commission Decision 2007/756/EC of 9 November 2007 adopting a common specification of the national vehicle register provided for under Articles 14(4) and (5) of Directives 96/48/EC and 2001/16/EC (OJ L 305, 23.11.2007, p. 30). (3) Commission Decision 2011/107/EU of 10 February 2011 amending Decision 2007/756/EC adopting a common specification of the national vehicle register (OJ L 43, 17.2.2011, p. 33). ANNEX I The Annex to Decision 2007/756/EC is amended as follows: (1) point 3.2.1 is replaced by the following: 3.2.1. Application for registration The form in Appendix 4 shall be used for the application for registration. The entity applying for vehicle registration shall tick the New registration box. It shall fill in the form and forward it to the:  RE of the Member State where registration is sought, filling in all fields,  RE of the first Member State where it intends to operate, for a vehicle coming from a third country (see point 3.2.5(2)). In that case the form shall contain at least the information on the identification of the owner of the vehicle and the keeper, the restrictions on how the vehicle may be used, the entity in charge of maintenance.; (2) in point 3.2.3, the following paragraph is added: The RE shall register the changes in the NVR within 20 working days from the receipt of a complete application file. The RE shall, within this deadline, either register the vehicle or request correction/clarification.; (3) point 3.2.5 is replaced by the following: 3.2.5. Authorisation in several Member States 1. Vehicles shall be registered only in the NVR of the Member State where they are first authorised for placing in service or, for vehicles to which an authorisation for placing on the market has been issued in accordance with Directive (EU) 2016/797 of the European Parliament and of the Council (*1), only in a Member State in the area of use of the authorisation for placing on the market, without prejudice to the transfer of registration to a different NVR in accordance with point 3.2.6(2). 2. Vehicles entering the Union rail system from third countries and registered in a vehicle register not in line with this specification or not connected to EC VVR shall be registered only in the NVR of the first Member State where the vehicle is intended to be operated on the Union rail system. 3. Vehicles entering the Union rail system from third countries and registered in a vehicle register in line with this specification and connected to the EC VVR, when an international agreement to which the European Union is party provides for that, shall not be registered in any NVR. 4. For any vehicle, the NVR where it is registered shall contain the data relating to items 2, 6, 12 and 13 for each of the Member States where an authorisation for placing in service has been granted to this vehicle. This provision is without prejudice to Articles 3 and 5. (*1) Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (OJ L 138, 26.5.2016, p. 44);" (4) in Section 3.2, the following point 3.2.6 is added: 3.2.6. Transfer of registration and change of EVN 1. The EVN shall be changed when it does not reflect the interoperability capability or technical characteristics in accordance with Appendix 6 due to technical modifications of the vehicle. Such technical modifications may require a new authorisation for placing in service in accordance with Articles 21 to 26 of Directive 2008/57/EC of the European Parliament and of the Council (*2) or a new authorisation for placing on the market and, where appropriate, a new vehicle type authorisation, in accordance with Articles 21 and 24 of Directive (EU) 2016/797. The keeper shall inform the RE of the Member State where the vehicle is registered of those changes and, if applicable, of the new authorisation for placing in service or of a new authorisation for placing on the market. That RE shall assign to the vehicle a new EVN. 2. The EVN may be changed at the request of the keeper through a new registration of the vehicle in the NVR of a different Member State connected to EC VVR and subsequent withdrawal of the old registration. (*2) Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (OJ L 191, 18.7.2008, p. 1).;" (5) Section 3.3 is replaced by the following: 3.3. Access rights The access rights to data of an NVR from a given Member State XX are listed in the table below: Entity Read rights Update rights RE of Member State XX All data All data in vehicle register of MS XX NSA All data None Agency All data None Keeper All data on vehicles of which it is keeper None ECM All data, except owner's references, of vehicles for which it is ECM None Owner All data on vehicles of which it is owner None Railway undertaking All data, except owner's references, based on one or more vehicle numbers None Infrastructure manager All data, except owner's references, based on one or more vehicle numbers None Investigating body referred to in Article 22 of Directive (EU) 2016/798 of the European Parliament and of the Council (1) and regulatory body referred to in Article 55 of Directive 2012/34/EU of the European Parliament and of the Council (2) All data on vehicles being checked or audited None EC declaration of verification issuing body (the applicant) All data on vehicles of which it is EC declaration of verification issuing body (the applicant), except owner's references None Other legitimate user recognised by NSA or the Agency (3) To be defined as appropriate, duration possibly limited, except owner's references None The access rights to data of NVRs may be extended to relevant third country entities or intergovernmental organisation when an international agreement to which the European Union is party provides for that. (6) Appendices 1 and 2 are replaced by the following: APPENDIX 1 RESTRICTION CODING 1. PRINCIPLES The restrictions referred to in the authorisation for placing in service in accordance with Articles 21 to 26 of Directive 2008/57/EC or in the authorisation for placing on the market and, where appropriate, a new vehicle type authorisation, in accordance with Articles 21 and 24 of Directive (EU) 2016/797 shall be assigned a harmonised code or a national code. 2. STRUCTURE Each code is a combination of:  category of restriction,  type of restriction,  value or specification, which are joined by a dot (.): [Category].[Type].[Value or specification]. 3. RESTRICTION CODES 1. Harmonised restriction codes shall be applicable in all the Member States. The Agency shall keep up-to-date and publish on its web site the list of harmonised restriction codes for the whole of the Union rail system. If a national safety authority considers that a new code needs to be added to the list of harmonised restriction codes, it shall request the Agency to evaluate the inclusion of this new code. The Agency shall evaluate the request, in consultation with other national safety authorities, where appropriate. When appropriate, the Agency shall include a new restriction code in the list. 2. The Agency shall keep up-to-date the list of national restriction codes. The use of national restriction codes shall be limited to those restrictions that reflect particular characteristics of the existing rail system of a Member State and are unlikely to be applied with the same meaning in other Member States. For types of restrictions not indicated in the list referred to in point 1, the national safety authority shall request the Agency the inclusion of a new code in the list of national restriction codes. The Agency shall evaluate the request, where appropriate in consultation with other national safety authorities. If appropriate, the Agency shall include a new restriction code in the list. 3. The restriction code for multinational safety authorities shall be treated as national restriction code. 4. The use of non-coded restrictions shall be limited to those restrictions that due to their particular character are unlikely to be applied to several types of vehicle. The Agency shall keep a unique list of restriction codes for the EVR, the European register of authorised types of vehicles referred to in Article 48 of Directive (EU) 2016/797, the one-stop shop and the European Railway Agency Database of Interoperability and Safety. 5. Where relevant, the Agency may coordinate the process of harmonisation of restriction codes with relevant intergovernmental organisation when an international agreement to which the European Union is party provides for that. APPENDIX 2 STRUCTURE AND CONTENT OF THE EUROPEAN IDENTIFICATION NUMBER The Agency shall set out the structure and content of the European Identification Number (EIN), including the codification of the types of documents concerned, in a technical document and shall publish this technical document on its web site. ; (7) point 1 of Part 1 of Appendix 6 is replaced by the following: 1. Definition of the Vehicle Keeper Marking (VKM) A Vehicle Keeper Marking (VKM) is an alphabetic code, consisting of 2 to 5 letters (*3). A VKM is inscribed on each rail vehicle, near the European Vehicle Number. The VKM identifies the Vehicle Keeper as registered in a National Vehicle Register. A VKM is unique and valid in all Member States and all countries that enter into an agreement that involves the application of the system of vehicle numbering and VKM as set out in this Decision. (*3) For NMBS/SNCB, the use of an encircled single letter B can be continued." (8) Part 4 of Appendix 6 is replaced by the following: PART 4  CODING OF THE COUNTRIES IN WHICH THE VEHICLES ARE REGISTERED (DIGITS 3-4 AND ABBREVIATION) The Information relating to third countries is given for information purposes only. Countries Alphabetical country code (1) Numerical country code Countries Alphabetical country code (1) Numerical country code Albania AL 41 Lithuania LT 24 Algeria DZ 92 Luxembourg L 82 Armenia AM 58 Former Yugoslav Republic of Macedonia MK 65 Austria A 81 Malta M Azerbaijan AZ 57 Moldova MD (1) 23 Belarus BY 21 Monaco MC Belgium B 88 Mongolia MGL 31 Bosnia-Herzegovina BIH 50 and 44 (2) Montenegro MNE 62 Bulgaria BG 52 Morocco MA 93 China RC 33 Netherlands NL 84 Croatia HR 78 North Korea PRK (1) 30 Cuba CU (1) 40 Norway N 76 Cyprus CY Poland PL 51 Czech Republic CZ 54 Portugal P 94 Denmark DK 86 Romania RO 53 Egypt ET 90 Russia RUS 20 Estonia EST 26 Serbia SRB 72 Finland FIN 10 Slovakia SK 56 France F 87 Slovenia SLO 79 Georgia GE 28 South Korea ROK 61 Germany D 80 Spain E 71 Greece GR 73 Sweden S 74 Hungary H 55 Switzerland CH 85 Iran IR 96 Syria SYR 97 Iraq IRQ (1) 99 Tajikistan TJ 66 Ireland IRL 60 Tunisia TN 91 Israel IL 95 Turkey TR 75 Italy I 83 Turkmenistan TM 67 Japan J 42 Ukraine UA 22 Kazakhstan KZ 27 United Kingdom GB 70 Kyrgyzstan KS 59 Uzbekistan UZ 29 Latvia LV 25 Vietnam VN (1) 32 Lebanon RL 98 (1) According to the alphabetical coding system described in Appendix 4 to the 1949 convention and Article 45(4) of the 1968 convention on road traffic. (2) Bosnia-Herzegovina uses 2 specific railway codes. A numerical country code 49 is reserved. (1) Directive (EU) 2016/798 of the European Parliament and of the Council of 11 May 2016 on railway safety (OJ L 138, 26.5.2016, p. 102). (2) Directive 2012/34/EU of the European Parliament and of the Council of 21 November 2012 establishing a single European railway area (OJ L 343, 14.12.2012, p. 32). (3) The Agency shall, in cooperation with the NSAs, define the procedure for recognising legitimate users. ANNEX II 1. CONTENT AND DATA FORMAT The content and data format of the European Vehicle Register (EVR) shall be as set out in the following table. Table 1 Parameters of the EVR Parameter number Parameter name Description Format Compulsory/Optional 1 Vehicle Identification 1.1 European Vehicle Number European Vehicle Number. Numeric identification code as defined in Appendix 6. See Appendix 6 (1) Compulsory 1.2 Previous vehicle number Previous number (if applicable, for renumbered vehicle) Compulsory (when applicable) 2 Member State of Registration 2.1 Member State of registration Member State where the vehicle has been registered 2-letter code (*1) Compulsory 3 Member States where the vehicle is authorised 3.1 Resulting area of use Field automatically filled in by the system based on the values of parameter 11.4. Text Field automatically filled in by the system based on the values of parameter 11.4. 4 Additional conditions 4.1 Additional conditions applicable to the vehicle Identification of applicable bilateral or multilateral agreements such as RIV, RIC, TEN, TEN-CW, TEN-GE, ¦ Text Compulsory (when applicable) 5 Manufacturing 5.1 Manufacturing year Year in which the vehicle left the factory YYYY Compulsory 5.2 Manufacturing serial number Manufacturing serial number as marked on the vehicle frame. Text Optional 5.3 ERATV Reference Identification in ERATV of the authorised (2) vehicle type (or version or variant) the vehicle is in conformity to. Alphanumeric code(s) Compulsory (when available) 5.4 Series Identification of the series the vehicle is part of. Text Compulsory (when applicable) 6 References to EC Declarations of verification (3) 6.1 Date of EC declaration Date of EC declaration of verification Date (YYYYMMDD) Compulsory (when available) 6.2 EC declaration reference Reference to the EC declaration of verification For existing vehicles: text. For new vehicles: alphanumeric code based on EIN, see Appendix 2 Compulsory (when available) 6.3 EC Declaration of verification issuing body (the applicant) 6.3.1 Organisation name Text Compulsory (when available) 6.3.2 Registered business number Text Compulsory (when available) 6.3.3 Address Address of organisation, street and number Text Compulsory (when available) 6.3.4 Town Text Compulsory (when available) 6.3.5 Country code 2-letter code (*1) Compulsory (when available) 6.3.6 Post code Alphanumeric code Compulsory (when available) 6.3.7 Email address Email Compulsory (when available) 6.3.8 Organisation Code Alphanumeric code Compulsory (when available) 7 Owner Identification of the owner of the vehicle 7.1 Organisation Name Text Compulsory 7.2 Registered business number Text Compulsory 7.3 Address Text Compulsory 7.4 Town Text Compulsory 7.5 Country code 2-letter code (*1) Compulsory 7.6 Post code Alphanumeric code Compulsory 7.7 Email address Email Compulsory 7.8 Organisation Code Alphanumeric code Compulsory 8 Keeper Identification of the keeper of the vehicle 8.1 Organisation name Text Compulsory 8.2 Registered business number Text Compulsory 8.3 Address Text Compulsory 8.4 Town Text Compulsory 8.5 Country code 2-letter code (*1) Compulsory 8.6 Post code Alphanumeric code Compulsory 8.7 Email address Email Compulsory 8.8 Organisation Code Alphanumeric code Compulsory 8.9 Vehicle Keeper Marking Alphanumeric code Compulsory 9 Entity in charge of maintenance Reference to the entity in charge of maintenance 9.1 Organisation name Text Compulsory 9.2 Registered business number Text Compulsory 9.3 Address Text Compulsory 9.4 Town Text Compulsory 9.5 Country code 2-letter code (*1) Compulsory 9.6 Post code Alphanumeric code Compulsory 9.7 Email address Email Compulsory 9.8 Organisation Code Alphanumeric code Compulsory 10 Registration status 10.1 Registration status (see Appendix 3) 2-digit code Compulsory 10.2 Registration status date Date of the status of the registration Date (YYYYMMDD) Compulsory 10.3 Registration status reason Text Compulsory (when applicable) 11 Authorisations (4) for placing on the market (5) 11.1 Name of authorising entity Entity (National Safety Authority or the Agency) that authorised the placing on the market Text Compulsory 11.2 Member State of authorising entity Member State of authorising entity 2-letter code (*1) Compulsory 11.3 European identification number (EIN) Harmonised authorisation number for placing in service, generated by authorising entity Authorisation number. For new vehicles: alphanumeric code based on EIN, see Appendix 2. Compulsory 11.4 Area of use As stated in the issued vehicle authorisation. Text Compulsory 11.5 Date of authorisation Date (YYYYMMDD) Compulsory 11.6 Authorisation valid until (if specified) Date (YYYYMMDD) Compulsory (when applicable) 11.7 Date of suspension of authorisation Date (YYYYMMDD) Compulsory (when applicable) 11.8 Date of revocation of authorisation Date (YYYYMMDD) Compulsory (when applicable) 11.9 Conditions for use of the vehicle and other restrictions on how the vehicle may be used 11.9.1 Coded conditions for use and restrictions Conditions for use and restrictions on how the vehicle may be used List of codes (see Appendix 1). Compulsory (when applicable) 11.9.2 Non-coded conditions for use and restrictions Conditions for use and restrictions on how the vehicle may be used Text Compulsory (when applicable) 12 Additional fields (6) 2. ARCHITECTURE 2.1. The EVR architecture 2.1.1. Data search and consultation function (DSC function) The DSC function shall be implemented by the Agency via a centralised web-based tool and an interface for machine to machine communication. The function shall enable the searching and consultation of data in the EVR after authentication. The DSC function shall provide the registration entities with the means to extract the values of parameters in table 1 of their recorded vehicle registrations. 2.1.2. User creation and administration function (UCA function) The UCA function shall be implemented via a centralised web-based tool setup by the Agency. The function shall enable persons and organisations to request access to EVR data and the competent registration entity (RE) to create users and manage access rights. 2.1.3. Reference data administration function (RDA function) The RDA function shall be implemented via a centralised web-based tool setup by the Agency. The function shall enable REs and the Agency to manage the common reference data. 2.1.4. Application, registration and data storage functions (ARS functions) The ARS function shall enable keepers, after authentication, to submit applications for registration or update of an existing registration to the selected RE, via a web-based tool presenting the harmonised e-form (see Appendix 4). This function shall also allow the RE to register the registration data. The set of registrations for a given Member State shall be referred to as the vehicle register of such Member State. Member States may decide to use the centralised ARS function (C-ARS) provided by the Agency or may implement the ARS function autonomously in a de-centralised manner. In the latter case, the Member State and the Agency shall ensure the compatibility and communication between the de-centralised ARS functions (D-ARS) and the centralised functions (DSC, UCA and RDA). The centralised ARS function shall provide pre-reservation and management of vehicle numbers. The pre-reservation process shall allow for pre-filling of information required in the e-form by the applicant or the keeper. 2.2. Usability The EVR functions shall be accessible to users with the most commonly used web browsers and in all Union official languages. 2.3. Availability As a general rule, the EVR shall be permanently available, with a target system availability of 98 %. However, in the case of a failure occurring out of business hours  Monday to Friday from 07:00 to 20:00 Central European Time  the restoration of the service shall be handled the next working day after the failure. The unavailability of the system shall be minimal during the maintenance. 2.4. Service level Support shall be provided during business hours by a Help Desk to users on matters related to the use of the system and to the REs on the functioning of the system. The Agency shall provide a test environment for the EVR. 2.5. Change control The Agency shall establish a change control management process for the EVR. 2.6. Data integrity The EVR shall ensure appropriate data integrity. 2.7. Pre-check The EVR system shall provide automatic checks of data entered in the e-form, including checks against EVR vehicle registrations, completeness check and check of the format of data entered. 2.8. Facilitation of the use in the Union of vehicles registered in third countries The Agency may implement the DSC function to allow for relevant entities in third countries to get access to appropriate data of the EVR when an international agreement to which the European Union is party provides for that. The Agency may allow for the use of EVR functions by entities in third countries when an international agreement to which the European Union is party provides for that. 3. OPERATING MODE 3.1. Use of the EVR The EVR may be used for purposes such as:  checking if a vehicle is duly registered and the status of the registration;  retrieving information on the authorisations for placing on the market, including the authorising entity, the area of use, the conditions for use and other restrictions;  retrieving the reference to the authorised vehicle type to which the vehicle conforms to;  identifying the keeper, the owner or the entity in charge of maintenance. 3.2. Registration of vehicles 3.2.1. General rules 1. A vehicle, after the authorisation for placing on the market and before being operated, shall be registered in the EVR at the request of the keeper. The keeper shall fill in the e-form and submit the application for registration to one Member State of its choice within the area of use. At the request of the applicant or keeper, the Member State chosen for registering the vehicle shall offer procedures for the pre-reservation of a vehicle number or a range of vehicle numbers. 2. For a given vehicle, only one valid registration may exist in the EVR. A vehicle without a valid registration may not be operated. 3. Upon registration, the vehicle is assigned a European vehicle number (EVN) by the RE in the registering Member State. The EVN shall comply with the rules set in Appendix 6. In case the applicant or keeper  upon their request  received a pre-reserved vehicle number, that vehicle number shall be used for the first registration. 4. The EVN may be changed in the cases specified in points 3.2.2.8 and 3.2.2.9. 5. In case of vehicles entering the Union rail system from third countries and registered in a vehicle register not in conformity with this Annex or not connected to the EVR, the keeper shall submit the application for registration to the first Member State where the vehicle is intended to be operated on the Union rail system. 6. Rolling stock placed in service for the first time in a third country and intended to be used inside the Union as part of the common 1 520 mm rail system wagons fleet shall not be registered in the EVR. However, in accordance with Article 47(7) of Directive (EU) 2016/797, it shall be possible to retrieve information on the keeper of the vehicle concerned, the entity in charge of its maintenance and the restrictions on how the vehicle may be used. 7. When an international agreement to which the European Union is party provides for that, in case of vehicles entering the Union rail system from third countries and registered in a vehicle register connected to the EVR (via the DSC function), in conformity with this Annex, they shall be registered only in that vehicle register. 8. For each vehicle, the EVR shall contain the references of all authorisations granted to the vehicle and of non-Member States in which the vehicle is admitted to international traffic in accordance with Appendix G to the Convention concerning international carriage by rail, and the corresponding conditions for use and other restrictions. 9. The RE shall take reasonable steps to ensure the accuracy of the data registered in the EVR. To this end the RE may request information from other REs, in particular when the keeper applying for registration is established in another Member State. The RE may decide to suspend a vehicle registration in duly justified cases. 10. If either the NSA or the Agency consider there is a justified case for suspension of registration of a vehicle in accordance with Article 54 of Commission Implementing Regulation (EU) 2018/545 (7), they shall request the registration entity to suspend it. The registration entity shall suspend the registration without delay upon such a request. 11. The keeper shall submit the applications for registration via the electronic web- based form to the competent RE. The web-based form and dashboard shall be made available as part of the ARS function and shall be accessible after authentication. 12. Applications for registration may concern a single vehicle or a list of vehicles. 13. In some registration cases, Member States may require supporting documents to be electronically attached to the application for registration; to that end the RE shall publish the list of supporting documents required in each registration case. 14. Besides the data referred to in Table 1, Member States may require additional fields to be provided in the registration application; to that end the RE shall publish the list of such fields. 15. The EVR shall provide the keeper and the RE with the possibility to review in the system the applications for registration and their related attachments and provide the recording of registrations and registration changes with the information related to these changes. 16. The RE shall register the data in the EVR within 20 working days of the receipt of a complete application. The RE shall, within that deadline, either register the vehicle or request correction or clarification. 17. The keeper shall be able to review the progress of its applications via a web-based dashboard. 18. The EVR shall notify the keeper and RE of any change of status of the application for registration. 3.2.2. Registration cases The registration cases are specified below. If applicable, different registration cases may be merged in a single vehicle registration application. 3.2.2.1. New registration All mandatory fields listed in Table 1 shall be filled, together with any additional field required by the Member State in accordance with point 3.2.1.14. Applications shall be submitted by the keeper to the RE of a Member State in the area of use of the vehicle where registration is sought. For vehicles entering the Union rail system from third countries in accordance with point 3.2.1.5, applications shall be submitted to the RE of the first Member State where the vehicle is intended to be operated. In that case the application shall contain at least the information on the identification of the keeper, the entity in charge of maintenance and the restrictions on how the vehicle may be used. 3.2.2.2. Update of an existing registration Applications shall be submitted by the keeper to the RE of the Member State where the vehicle is registered. Only the parameters in Table 1 to be updated shall be filled. 3.2.2.3. Change of keeper Should a keeper of a vehicle change, it is the responsibility of the currently registered keeper to inform the RE in due time, so that the latter may update the EVR. The former keeper shall be removed from the EVR registration and relieved of its responsibilities only when the new keeper has acknowledged its acceptance of keeper status. If on the date of de-registration of the currently registered keeper no new keeper has accepted the keeper status, the registration of the vehicle shall be suspended. 3.2.2.4. Change of entity in charge of maintenance (ECM) When there is a change of ECM of a vehicle, the keeper shall inform the RE in due time, so that the latter may update the EVR. The former ECM shall deliver the maintenance documentation to either the keeper or the new ECM. The former ECM is relieved of its responsibilities when it is removed from the EVR registration. If on the date of de-registration of the former ECM any new entity has not acknowledged its acceptance of ECM status, the registration of the vehicle is suspended. 3.2.2.5. Change of owner When there is a change of owner, the keeper shall inform the RE in due time, so that the latter may update the EVR. 3.2.2.6. Suspension or reactivation of a registration The new status (8) and the status reason shall be filled. The status date shall be automatically filled by the EVR. A vehicle that has its registration suspended may not be operated on the Union rail system. A reactivation of a registration after suspension will require the reexamination by the RE of the conditions which caused the suspension and, if applicable, in coordination with the NSA that requested the suspension. 3.2.2.7. Withdrawal of a registration The new status (8) and the status reason shall be filled. The status date is automatically filled by the system. A vehicle that has its registration withdrawn may not be operated on the Union rail system under such registration. 3.2.2.8. Change of EVN following technical modifications The EVN shall be changed when it does not reflect the interoperability capability or technical characteristics in accordance with Appendix 6 due to technical modifications of the vehicle. Such technical modifications may require a new authorisation for placing on the market and, where appropriate, a new vehicle type authorisation, in accordance with Articles 21 and 24 of Directive (EU) 2016/797. The keeper shall inform the RE of the Member State where the vehicle is registered of those changes and, if applicable, of the new authorisation for placing on the market. That RE shall assign to the vehicle a new EVN. The change of EVN consists of a new registration of the vehicle and subsequent withdrawal of the old registration. 3.2.2.9. Change of EVN and of registering Member State The EVN may be changed at the request of the keeper through a new registration of the vehicle by a different Member State in the area of use and subsequent withdrawal of the old registration. 3.2.3. Automatic notification of changes Following a change to one or more registration items, the EVR IT system shall send to the keeper and to the concerned NSAs for the area of use of the vehicle an automatic email notification informing about the change, when they have subscribed to such notifications. Following a change of keeper or owner or ECM, the EVR IT system shall send an automatic email notification to, respectively, the previous keeper and the new keeper or the previous owner and the new owner or the previous ECM and new ECM. A keeper or owner or ECM or EC declaration issuing body may opt-in the reception of automatic email notifications informing about changes to registrations they are identified within. 3.2.4. Historical records All data in the EVR shall be retained for 10 years from the date of withdrawal of a vehicle registration. As a minimum, data shall be available on-line for the first three years. After three years, data may be archived. If at any time during the 10-year period an investigation involving a vehicle or vehicles is started, data relating to those vehicles shall be retained beyond the 10-year period if so required by investigating bodies referred to in Article 22 of Directive (EU) 2016/798 of the European Parliament and of the Council (9) or national jurisdictions. After withdrawal of a vehicle registration, any of the registration numbers assigned to the vehicle shall not be assigned to any other vehicle for 100 years from the date the vehicle registration is withdrawn. Any changes to the data in the EVR shall be recorded. 3.3. Management of users 3.3.1. Request of user Any person or organisation shall be able to request access to EVR via a web-based form (part of the centralised UCA function) from the competent RE where the person or organisation is located. The RE shall assess the request and, if appropriate, create a user account for the requestor and assign the appropriate access rights in accordance with points 3.3.2 and 3.3.3. 3.3.2. Access rights The access rights to data of EVR are listed in the table below: Table 2 Entity Read rights Update rights RE of Member State XX All data All data in vehicle register of MS XX NSA All data None Agency All data None Keeper All data on vehicles of which it is keeper None ECM All data, except owner's references, of vehicles for which it is ECM None Owner All data on vehicles of which it is owner None Railway undertaking All data, except owner's references, based on one or more vehicle numbers None Infrastructure manager All data, except owner's references, based on one or more vehicle numbers None Investigating body referred to in Article 22 of Directive (EU) 2016/798 and regulatory body referred to in Article 55 of Directive 2012/34/EU of the European Parliament and of the Council (10) All data on vehicles being checked or audited None EC declaration of verification issuing body (the applicant) All data on vehicles of which it is EC declaration of verification issuing body (the applicant), except owner's references None Other legitimate user recognised by NSA or the Agency (11) To be defined as appropriate, duration possibly limited, except owner's references None The access rights to data of EVR may be extended to relevant third country entities or intergovernmental organisation when an international agreement to which the European Union is party provides for that. 3.3.3. Other rights Keepers shall be able to submit applications for registration. Any organisation shall be able to submit changes to its own data kept in the reference data (see Section 3.4) 3.3.4. Security Authentication of users shall be by means of username and password. In the case of keepers (applicants for vehicle registration) and REs, authentication shall provide the assurance level substantial referred to in point 2.2.1 of the Annex to Commission Implementing Regulation (EU) 2015/1502 (12). 3.3.5. Data protection Data in the EVR shall be managed according to Regulation (EU) 2016/679 of the European Parliament and of the Council (13) and applicable national legislation on data protection. 3.4. Reference data In order to guarantee the harmonisation of data input in the registration process, the EVR shall make use of reference data. EVR reference data for parameters in Table 1 shall be available to keepers in the harmonised e-form via the ARS function. 3.4.1. Update of reference data The Agency shall keep reference data updated and available in a central tool (part of the RDA function) in collaboration with the REs. Any organisation recorded in the reference data shall be able to submit changes to its data via a web-based interface. Following an application for registration, the RE shall ensure that the organisation data is recorded in the reference data with allocation of an organisation code by the Agency or, if already recorded, that the reference data is updated with the new data submitted by the keeper. 3.4.2. Organisation codes 3.4.2.1. Definition of organisation code An organisation code is a unique identifier, consisting of four alphanumeric characters that shall be assigned by the Agency to one organisation. 3.4.2.2. Format of organisation codes For each of the four alphanumeric characters, any of the 26 letters of ISO 8859-1 alphabet or any number from 0 to 9 may be used. Letters are written in capitals. 3.4.2.3. Allocation of organisation codes Any organisation accessing EVR or identified therein shall be assigned an organisation code. The Agency shall publish and keep up-to-date the procedure for the creation and allocation of organisation codes. A range to be allocated only to companies under scope of TAP and TAF TSI shall be specified in the EVR Guidelines. 3.4.2.4. Publication of the list of organisation codes The Agency shall make the list of organisation codes publicly available on its website. 4. EXISTING VEHICLES 4.1. Vehicle number 1. Vehicles already possessing a 12-digit number shall keep their current number. The 12-digit number shall be registered as such without any modification. 2. For vehicles without a 12-digit number (14), a 12-digit number (in accordance with Appendix 6) shall be allocated in the EVR. The EVR IT system shall link this EVN to the current vehicle number. For vehicles used in international traffic, except those reserved for historical use, the 12-digit number is physically applied to the vehicle itself within a period of six years after allocation in the EVR. For vehicles used in domestic traffic and for those reserved for historical use, the physical application of the 12-digit number is voluntary. 4.2. Procedure for the migration from national vehicle registers (NVRs) to the EVR The entity previously responsible for vehicle registration shall make all information available to the RE of the country where it is located. Existing vehicles shall be registered only by one of the following Member States:  the Member State where they were first authorised for placing in service in accordance with Articles 21 to 26 of Directive 2008/57/EC;  the Member State where they were registered after they have been authorised in accordance with Articles 21 and 25 of Directive (EU) 2016/797;  in the case of registrations transferred to the NVR of another Member State, by such Member State. 4.3. Existing systems The standard NVR, translation engine and Virtual Vehicle Register systems referred to in Decision 2007/756/EC shall be discontinued. 5. GUIDELINES To facilitate the implementation and usage of this Annex, the Agency shall publish and keep up-to-date guidelines. Member States shall set up, publish and keep up to date guidelines, in particular describing their language policy including communication provisions. (*1) The codes are those officially published and updated on the Union website in the Interinstitutional style guide. In case of the multinational safety authority Channel Tunnel Intergovernmental Commission, the country code CT shall be used. In case of the Agency, the country code EU shall be used. (1) Rolling stock placed in service for the first time in Estonia, Latvia or Lithuania and intended to be used outside the Union as part of common 1 520 mm rail system wagons fleet shall be registered in both the EVR and the Information Database of the Council of Railway Transport of the Commonwealth of Independent States. In this case, the 8-digit numbering system may be applied instead of the numbering system specified in Appendix 6. (2) For vehicle types authorised in accordance with Article 26 of Directive 2008/57/EC of the European Parliament and of the Council (OJ L 191, 18.7.2008, p. 1) and Article 24 of Directive (EU) 2016/797. (3) It must be possible to specify the references to the EC Declaration of verification of the rolling stock subsystem and the CCS subsystem. (4) It must be possible to specify the data for all authorisations granted to the vehicle. (5) Authorisation for placing on the market delivered in accordance with Chapter V of Directive (EU) 2016/797 or authorisation for placing in service delivered in accordance with Chapter V of Directive 2008/57/EC or in accordance with the authorisation regimes existing before transposition of Directive 2008/57/EC. (6) When appropriate, additional fields as referred to in point 3.2.1.14. (7) Commission Implementing Regulation (EU) 2018/545 of 4 April 2018 establishing practical arrangements for the railway vehicle authorisation and railway vehicle type authorisation process pursuant to Directive (EU) 2016/797 of the European Parliament and of the Council (OJ L 90, 6.4.2018, p. 66). (8) As set out in Appendix 3. (9) Directive (EU) 2016/798 of the European Parliament and of the Council of 11 May 2016 on railway safety (OJ L 138, 26.5.2016, p. 102). (10) Directive 2012/34/EU of the European Parliament and of the Council of 21 November 2012 establishing a single European railway area (OJ L 343, 14.12.2012, p. 32). (11) The Agency shall, in cooperation with the NSAs, define the procedure for recognising legitimate users. (12) Commission Implementing Regulation (EU) 2015/1502 of 8 September 2015 on setting out minimum technical specifications and procedures for assurance levels for electronic identification means pursuant to Article 8(3) of Regulation (EU) No 910/2014 of the European Parliament and of the Council on electronic identification and trust services for electronic transactions in the internal market (OJ L 235, 9.9.2015, p. 7). (13) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (14) Without prejudice to footnote (1) of Table 1. APPENDIX 1 RESTRICTION CODING 1. PRINCIPLES The restrictions referred to in the authorisation for placing on the market shall be assigned a harmonised code or a national code. 2. STRUCTURE Each code is a combination of:  category of restriction,  type of restriction,  value or specification, which are joined by a dot (.): [Category].[Type].[Value or specification]. 3. RESTRICTION CODES 1. Harmonised restriction codes shall be applicable in all the Member States. The Agency shall keep up-to-date and publish on its web site the list of harmonised restriction codes for the whole of the Union rail system. If a NSA considers that a new code needs to be added to the list of harmonised restriction codes, it shall request the Agency to evaluate the inclusion of that new code. The Agency shall evaluate the request, in consultation with other NSAs, where appropriate. Where appropriate, the Agency shall include a new restriction code in the list. 2. The Agency shall keep up-to-date the list of national restriction codes. The use of national restriction codes shall be limited to those restrictions that reflect particular characteristics of the existing rail system of a Member State and are unlikely to be applied with the same meaning in other Member States. For types of restrictions not indicated in the list referred to in point 1, the NSA shall request the Agency the inclusion of a new code in the list of national restriction codes. The Agency shall evaluate the request, where appropriate in consultation with other NSAs. If appropriate, the Agency shall include a new restriction code in the list. 3. The restriction code for multinational safety authorities shall be treated as national restriction code. 4. The use of non-coded restrictions shall be limited to those restrictions that due to their particular character are unlikely to be applied to several types of vehicle. The Agency shall keep a unique list of restriction codes for the EVR, the European Register of Authorised Types of Vehicles referred to in Article 48 of Directive (EU) 2016/797, the one-stop shop and the European Railway Agency Database of Interoperability and Safety. 5. Where relevant, the Agency may coordinate the process of harmonisation of restriction codes with relevant intergovernmental organisation when an international agreement to which the European Union is party provides for that. APPENDIX 2 STRUCTURE AND CONTENT OF THE EUROPEAN IDENTIFICATION NUMBER The Agency shall set out the structure and content of the European identification number (EIN), including the codification of the types of documents concerned, in a technical document and shall publish this technical document on its web site. APPENDIX 3 REGISTRATION STATUS CODING Code Registration status (1) Registration status reason Description 00 Valid Not applicable The vehicle has a valid registration. 10 Suspended Not applicable The vehicle's registration is suspended at the request of the keeper or by a decision of the NSA of the registering Member State or RE. Code not to be used anymore. 11 Suspended Not applicable The vehicle registration is suspended at the request of the keeper. The vehicle is destined for storage in working order as an inactive or strategic reserve. 12 Suspended To be specified by the Keeper and recorded in parameter 10.3. The vehicle registration is suspended at the request of the keeper. Other reason. 13 Suspended To be specified by the NSA of the registering Member State and recorded in parameter 10.3. The vehicle registration is suspended at the request of the NSA of the registering Member State. 14 Suspended To be specified by the RE and recorded in parameter 10.3 The vehicle registration is suspended by decision of the RE. 20 Withdrawn Not applicable The vehicle registration is withdrawn at the request of the keeper. The vehicle is known to be re-registered under a different number, for continued use on (all or part of the) Union rail system. Code not to be used anymore. 21 Withdrawn Not applicable The vehicle registration is withdrawn at the request of the keeper. The vehicle is known to be re-registered under a different EVN due to technical modifications of the vehicle. See point 3.2.2.8. 22 Withdrawn Not applicable The vehicle registration is withdrawn at the request of the keeper. The vehicle is known to be re-registered under a different EVN and by a different Member State in the area of use. See point 3.2.2.9. 30 Withdrawn To be specified by the keeper and recorded in parameter 10.3. The vehicle registration is withdrawn at the request of the keeper. The vehicle's registration for operating on the Union rail system has ended without known re-registration. 31 Withdrawn Not applicable The vehicle registration is withdrawn at the request of the keeper. The vehicle is destined for continued use as a rail vehicle outside the Union rail system. 32 Withdrawn Not applicable The vehicle registration is withdrawn at the request of the keeper. The vehicle is destined for the recovery of major interoperable constituents/modules/spares or major rebuilding. 33 Withdrawn Not applicable The vehicle registration is withdrawn at the request of the keeper. The vehicle has been scrapped and disposed for materials (including major spares) for recycling. 34 Withdrawn Not applicable The vehicle registration is withdrawn at the request of the keeper. The vehicle is destined to be historic preserved rolling stock for operation on a segregated network, or for static display, outside the Union rail system. Use of codes The codes and the reason shall be based solely on information provided to the RE by the entity requesting the change of registration status. (1) This table sets out registration status of completed registration only. APPENDIX 4 Text of image STANDARD E-FORM FOR REGISTRATION STANDARD E-FORM FOR REGISTRATION OF AUTHORISED VEHICLE REGISTRATION CASE TYPE REGISTRATION CASE (1) New registration New registration Update Update of registration Change of Keeper Change of ECM Change of Owner Update of organisation data Change of registration status Suspension Reactivation Withdrawal Change of EVN Change of EVN following technical modifications Change of EVN and registering MS (2) INFORMATION ABOUT THE VEHICLE 1. Vehicle identification 1.1 EVN (3): _ _ _ _ _ _ _ _ _ _ _ _ 1.2 Previous vehicle number: 2. Member State of Registration 2.1 Member State of registration (4): _ _ 3. Member States where the vehicle is authorised 3.1 Resulting area of use: (1) Except for the case New registration, the box before each modified parameter shall also be ticked. (2) In such case, the form addressed to the new RE shall also have the box New registration ticked and the form addressed to the previous RE shall also have the box Withdrawal ticked. (3) In case of New registration, the field may be left empty or filled with a pre-reserved vehicle number. (4) In case of New registration, Member State where registration is sought. Text of image 4. Additional conditions applicable to the vehicle 4.1 Additional Conditions applicable to the vehicle RIC RIV TEN TEN-CW TEN-GE Other (_ _ _ _ _ _) 5. Manufacturing 5.1 Manufacturing year: _ _ _ _ 5.2 Manufacturing serial number: 5.3 ERATV reference: 5.4 Series: 6. References to EC declarations of verification a. Rolling stock subsystem 6.1 Date of EC declaration: _ _ _ _ _ _ _ _ 6.2 EC declaration reference: EC declaration of verification issuing body (the applicant) 6.3.1 Organisation Name: 6.3.2 Registered business number: 6.3.3 Address: 6.3.4 Town: 6.3.5 Country code: _ _ 6.3.6 Post code: 6.3.7 Email address: 6.3.8 Organisation Code: _ _ _ _ b. On-board CCS subsystem 6.1 Date of EC declaration: _ _ _ _ _ _ _ _ 6.2 EC declaration reference: EC declaration of verification issuing body (the applicant) 6.3.1 Organisation Name: 6.3.2 Registered business number: 6.3.3 Address: 6.3.4 Town: 6.3.5 Country code: _ _ 6.3.6 Post code: 6.3.7 Email address: 6.3.8 Organisation Code: _ _ _ _ INFORMATION ABOUT THE ENTITIES RESPONSIBLE FOR THE VEHICLE 7. Owner 7.1 Organisation name: 7.2 Registered business number: Text of image 7.3 Address: 7.4 Town: 7.5 Country code: _ _ 7.6 Post code: 7.7 Email address: 7.8 Organisation Code: _ _ _ _ Change of Owner Date of change of Owner (YYYYMMDD): _ _ _ _ _ _ _ _ 8. Keeper 8.1 Organisation Name: 8.2 Registered business number: 8.3 Address: 8.4 Town: 8.5 Country code: _ _ 8.6 Post code: 8.7 Email address: 8.8 Organisation Code: _ _ _ _ 8.9 VKM: Change of Keeper Date of change of Keeper (YYYYMMDD): _ _ _ _ _ _ _ _ Acceptance by new Keeper: Date (YYYYMMDD): _ _ _ _ _ _ _ _ Title, name and signature of authorised representative: OPERATIONAL INFORMATION 9. Entity in charge of maintenance 9.1 Organisation name: 9.2 Registered business number 9.3 Street and number: 9.4 Town: 9.5 Country code: _ _ 9.6 Post code: 9.7 Email address: 9.8 Organisation Code: _ _ _ _ Change of ECM Date of change of ECM (YYYYMMDD): _ _ _ _ _ _ _ _ Acceptance by new ECM: Date (YYYYMMDD): _ _ _ _ _ _ _ _ Title, name and signature of authorised representative: Text of image 10. Registration status 10.1 Registration status (5): _ _ 10.2 Registration status date (YYYYMMDD): _ _ _ _ _ _ _ _ 10.3 Registration status reason: INFORMATION ON THE AUTHORISATION 11. Authorisation for placing on the market 11.1 Name of authorising entity: 11.2 Member State of authorising entity: _ _ 11.3 EIN: _ _ _ _ _ _ _ _ _ _ _ _ 11.4 Authorised area of use: 11.5 Date of authorisation (YYYYMMDD): _ _ _ _ _ _ _ _ 11.6 Authorisation valid until (YYYYMMDD): _ _ _ _ _ _ _ _ 11.7 Date of suspension of authorisation (YYYYMMDD): _ _ _ _ _ _ _ _ 11.8 Date of revocation of authorisation (YYYYMMDD): _ _ _ _ _ _ _ _ 11.9. Conditions for use of the vehicle and other restrictions 11.9.1 Coded restrictions (code): , , , , , , , , , , , , , , , , _, 11.9.2 Non-coded restrictions (text): ADDITIONAL FIELDS [Additional fields as referred to in point 3.2.1.14, to be included in this section] Identification of the entity applying for registration: Name: Address: Organisation Code: _ _ _ _ Date (YYYYMMDD): _ _ _ _ _ _ _ _ Title, name and signature of authorised representative: Registration Entity references Date application received (YYYYMMDD): _ _ _ _ _ _ _ _ Date of update (YYYYMMDD): _ _ _ _ _ _ _ _ (5) In case of New registration, the field may be left empty. APPENDIX 5 GLOSSARY Acronym/Abbreviation Definition Agency European Union Agency for Railways established by the Regulation (EU) 2016/796 of the European Parliament and of the Council (1) Applicant A natural or legal person requesting an authorisation for placing a vehicle on the market Area of use of a vehicle A network or networks within a Member State or a group of Member States in which a vehicle is intended to be used, as referred to in Article 2 of Directive (EU) 2016/797 ARS function Application, Registration and data Storage functions ATMF Uniform Rules concerning the Technical Admission of Railway Material used in International Traffic (ATMF  Appendix G to COTIF) Authorising entity Entity (NSA or the Agency) that authorised the vehicle for placing on the market Authorisation Authorisation for placing on the market C-ARS function Application, Registration and data Storage (ARS) function (centralised) COTIF Convention concerning International Carriage by Rail D-ARS function Application, Registration and data Storage (ARS) function (decentralised) DSC function Data Search and Consultation function ECM Entity in Charge of Maintenance EIN European identification number EVN European vehicle number EVR European Vehicle Register, as referred to in Article 47 of Directive (EU) 2016/797 ERATV European Register of Authorised Types of Vehicles, as referred to in Article 48 of Directive (EU) 2016/797 GDPR Regulation (EU) 2016/679 ISO International Organisation for Standardisation IT Information Technology NSA National Safety Authority NVR National vehicle register referred to in Article 47 of Directive (EU) 2016/797 OTIF Intergovernmental Organisation for International Carriage by Rail RDA function Reference Data Administration function RE Registration Entity, that is the body designated by each Member State in accordance with this Decision RIC Regulations governing the reciprocal use of carriages and brake vans in international traffic RIV Regulations concerning the reciprocal use of wagons in international traffic TAF (TSI) Telematics Applications for Freight (TSI) TAP (TSI) Telematics Applications for Passengers (TSI) TSI Technical Specification for Interoperability UCA function User Creation and Administration function VKM Vehicle Keeper Marking VKMR Vehicle Keeper Marking Register VVR Virtual Vehicle Register, as defined in Decision 2007/756/EC (1) Regulation (EU) 2016/796 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Railways and repealing Regulation (EC) No 881/2004 (OJ L 138, 26.5.2016, p. 1). APPENDIX 6 PART 0 Vehicle identification General remarks This Appendix describes the European vehicle number and linked marking applied in a visible manner on the vehicle to identify it uniquely and in a permanent manner during operation. It does not describe other numbers or markings eventually engraved or fixed in a permanent manner on the chassis or the main components of the vehicle during its construction. European vehicle number and linked abbreviations Each railway vehicle shall receive a number consisting of 12 figures (called European vehicle number (EVN)) with the following structure: Rolling stock group Interoperability capability and vehicle type [2 figures] Country in which the vehicle is registered Technical characteristics Serial number Check digit [2 figures] [4 figures] [3 figures] [1 figure] Wagons 00 to 09 10 to 19 20 to 29 30 to 39 40 to 49 80 to 89 [details in part 6] 01 to 99 [details in part 4] 0000 to 9999 [details in part 9] 000 to 999 0 to 9 [details in part 3] Hauled passenger vehicles 50 to 59 60 to 69 70 to 79 [details in part 7] 0000 to 9999 [details in part 10] 000 to 999 Tractive rolling stock and units in a trainset in fixed or pre-defined formation 90 to 99 [details in part 8] 0000000 to 8999999 [the meaning of these figures is defined by the Member States, eventually by bilateral or multilateral agreement] Special vehicles 9000 to 9999 [details in part 11] 000 to 999 In a given country, the 7 digits of technical characteristics and serial number are sufficient to identify uniquely a vehicle inside the groups of hauled passenger vehicles and special vehicles (1). Alphabetical markings complete the number: (a) abbreviation of the country in which the vehicle is registered (details in part 4); (b) Vehicle Keeper Marking (details in part 1); (c) abbreviations of the technical characteristics (details in part 12 for the wagons, part 13 for the hauled passenger vehicles). PART 1 Vehicle Keeper Marking 1. Definition of the Vehicle Keeper Marking (VKM) A Vehicle Keeper Marking (VKM) is an alphabetic code, consisting of 2 to 5 letters (2). A VKM shall be inscribed on each rail vehicle, near the EVN. The VKM shall identify the keeper as registered in the EVR. A VKM shall be unique and valid in all countries covered by this Decision and all countries that enter into an agreement that involves the application of the system of vehicle numbering and VKM as described in this Decision. A VKM for a keeper which has its main place of business in a non-EU OTIF Contracting State is to be requested from OTIF Secretariat-General. 2. Format of the Vehicle Keeper Marking The VKM shall be a representation of the full name or abbreviation of the keeper, if possible in a recognisable manner. Any of the 26 letters of ISO 8859-1 alphabet may be used. The letters in the VKM shall be written in capitals. Letters that do not stand for first letters of words in the keeper's name may be written in lower case. For checking uniqueness, the letters written in lower case shall be taken as written in capitals. Letters may contain diacritical signs (3). Diacritical signs used by those letters shall be ignored for checking uniqueness. For vehicles of keepers that reside in a country that does not use the Latin alphabet, a translation of the VKM in its own alphabet may be applied behind the VKM separated from it by a slash-sign (/). This translated VKM shall be disregarded for data-processing purposes. 3. Provisions about allocation of Vehicle Keeper Markings More than one VKM may be assigned to a keeper, in case:  the keeper has a formal name in more than one language;  a keeper has good cause to distinguish between separate vehicle fleets within his organisation. A single VKM may be issued for a group of companies:  which belong to single corporate structure (e.g. holding structure);  which belong to a single corporate structure that has appointed and mandated one organisation within this structure to handle all issues on behalf of all others;  which have mandated a separate, single legal entity for handling all issues on their behalf. In that case the legal entity shall be the keeper. 4. Register of Vehicle Keeper Markings and procedure for allocation The register of VKM shall be public and updated on a real-time basis. An applicant shall request a VKM to the NSA of the Member State where the applicant has its main place of business. That NSA shall check the application and then forward it to the Agency. A VKM may be used only after publication by the Agency. The holder of a VKM shall inform the competent national authority when it ends the use of a VKM, and the competent national authority shall forward the information to the Agency. A VKM shall then be revoked once the keeper has proved that the marking has been changed on all vehicles concerned. It shall not be reissued for 10 years, unless it is reissued to the original holder or at his request to another holder. A VKM may be transferred to another holder, which is the legal successor to the original holder. A VKM shall stay valid when the VKM's holder changes his name to a name that does not bear resemblance to the VKM. In case of a change of keeper which entails a change of VKM, the wagons concerned shall be marked with the new VKM within three months from the date of registration of the change of keeper in the EVR. In case of inconsistency between the VKM marked on the vehicle and the data registered in the EVR, the EVR-registration supersedes. PART 2 Not used PART 3 Rules for the determination of the check-digit (digit 12) The check-digit shall be determined in the following manner:  the digits in the even positions of the basic number (counting from the right) are taken at their own decimal value;  the digits in the odd positions of the basic number (counting from the right) are multiplied by 2;  the sum formed by the digits in even position and by all the digits which constitute the partial products obtained from the odd positions is then established;  the units digit of this sum is retained;  the complement required to bring the units digit to 10 forms the check-digit; should this units digit be nought, then the check-digit shall also be nought. Examples 1 - Let the basic number be 3 3 8 4 4 7 9 6 1 0 0 Multiplication factor 2 1 2 1 2 1 2 1 2 1 2 6 3 16 4 8 7 18 6 2 0 0 Sum: 6 + 3 + 1 + 6 + 4 + 8 + 7 + 1 + 8 + 6 + 2 + 0 + 0 = 52 The unit's digit of this sum is 2. The check-digit number will therefore be 8 and the basic number thus becomes the registration number 33 84 4796 100  8. 2 - Let the basic number be 3 1 5 1 3 3 2 0 1 9 8 Multiplication factor 2 1 2 1 2 1 2 1 2 1 2 6 1 10 1 6 3 4 0 2 9 16 Sum: 6 + 1 + 1 + 0 + 1 + 6 + 3 + 4 + 0 + 2 + 9 + 1 + 6 = 40 The unit's digit of this sum is 0. The check-digit number will therefore be 0 and the basic number thus becomes the registration number 31 51 3320 198  0. PART 4 Coding of the countries in which the vehicles are registered (digits 3-4 and abbreviation) The information relating to third countries is given for information purposes only. Countries Alphabetical country code (1) Numerical country code Countries Alphabetical country code (1) Numerical country code Albania AL 41 Lithuania LT 24 Algeria DZ 92 Luxembourg L 82 Armenia AM 58 Former Yugoslav Republic of Macedonia MK 65 Austria A 81 (6) Malta M Azerbaijan AZ 57 Moldova MD (1) 23 Belarus BY 21 Monaco MC Belgium B 88 Mongolia MGL 31 Bosnia-Herzegovina BIH 50 and 44 (2) Montenegro MNE 62 Bulgaria BG 52 Morocco MA 93 China RC 33 Netherlands NL 84 Croatia HR 78 North Korea PRK (1) 30 Cuba CU (1) 40 Norway N 76 Cyprus CY Poland PL 51 Czech Republic CZ 54 Portugal P 94 Denmark DK 86 Romania RO 53 Egypt ET 90 Russia RUS 20 Estonia EST 26 Serbia SRB 72 Finland FIN 10 Slovakia SK 56 France F 87 Slovenia SLO 79 Georgia GE 28 South Korea ROK 61 Germany D 80 (7) Spain E 71 Greece GR 73 Sweden S 74 Hungary H 55 (5) Switzerland CH 85 (4) Iran IR 96 Syria SYR 97 Iraq IRQ (1) 99 Tajikistan TJ 66 Ireland IRL 60 Tunisia TN 91 Israel IL 95 Turkey TR 75 Italy I 83 (3) Turkmenistan TM 67 Japan J 42 Ukraine UA 22 Kazakhstan KZ 27 United Kingdom GB 70 Kyrgyzstan KS 59 Uzbekistan UZ 29 Latvia LV 25 Vietnam VN (1) 32 Lebanon RL 98 (1) In accordance with the alphabetical coding system described in Appendix 4 to the 1949 convention and Article 45(4) of the 1968 convention on road traffic. (2) Bosnia-Herzegovina uses 2 specific railway codes. A numerical country code 49 is reserved. (3) And specific code (*) 64 for FNME (Ferrovie Nord Milano Esercizio) (4) And specific code (*) 63 for BLS (Bern LÃ ¶tschberg Simplon Eisenbahn) was used for vehicles authorised before 2007. (5) (6) And specific code (*) 43 for GySEV/ROeEE (GyÃ r-Sopron-Ebenfurti VasÃ ºt RÃ ©szvÃ ©nytÃ ¡rsasÃ ¡g/Raab-Ã denburg-Ebenfurter Eisenbahn) was used for vehicles authorised before 2007. (7) And specific code (*) 68 for AAE (Ahaus AlstÃ ¤tter Eisenbahn). (*) Any new vehicles registered in EVR for AAE, BLS, FNME or GySEV/ROeEE are to be given the standard country code. The EVR IT system shall consider both codes (main country code and specific code) as relating to the same country. Liechtenstein FL PART 5 Not used PART 6 Interoperability codes used for wagons (digits 1-2) 2nd digit 0 1 2 3 4 5 6 7 8 9 2nd digit 1st digit 1st digit Track Gauge fixed or variable fixed variable fixed variable fixed variable fixed variable fixed or variable Track Gauge Wagons conform to TSI WAG (1) including section 7.1.2 and all conditions set out in Appendix C 0 with axles Not to be used wagons not to be used (3) PPV/PPW wagons (variable gauge) with axles 0 1 with bogies with bogies 1 2 with axles wagons PPV/PPWwagons (fixed gauge) with axles 2 3 with bogies with bogies 3 Other wagons 4 with axles (2) maintenance related wagons Other wagons Wagons with special numbering for technical characteristics not placed in service inside EU with axles (2) 4 8 with bogies (2) with bogies (2) 8 1st digit 0 1 2 3 4 5 6 7 8 9 1st digit 2nd digit 2nd digit PART 7 International traffic ability codes used for hauled passenger vehicles (digits 1-2) Domestic traffic TEN (4) and/or COTIF (5) and/or PPV/PPW Domestic traffic or international traffic by special agreement TEN (4) and/or COTIF (5) PPV/PPW 2nd digit 0 1 2 3 4 5 6 7 8 9 1st digit 5 Vehicles for domestic traffic Fixed-gauge non air-conditioned vehicles (including car-carrying wagons) Gauge-adjustable (1435/1520) non-air-conditioned vehicles Not to be used Gauge-adjustable (1435/1668) non-air-conditioned vehicles Historical vehicles Not to be used (6) Fixed-gauge vehicles Gauge-adjustable (1435/1520) vehicles with change of bogies Gauge-adjustable (1435/1520) vehicles with gauge-adjustable axles 6 Service vehicles Fixed-gauge air-conditioned vehicles Gauge-adjustable (1435/1520) air-conditioned vehicles Service vehicles Gauge-adjustable (1435/1668) air-conditioned vehicles Car-carrying wagons Not to be used (6) 7 Air-conditioned and pressure-tight vehicles Not to be used Not to be used Pressure-tight fixed-gauge air-conditioned vehicles Not to be used Other vehicles Not to be used Not to be used Not to be used Not to be used PART 8 Types of tractive rolling stock and units in a trainset in fixed or pre- defined formation (digits 1-2) The first digit shall be 9. If the second digit shall describe the type of tractive stock, following coding is mandatory: Code General vehicle type 0 Miscellaneous 1 Electric locomotive 2 Diesel locomotive 3 Electric multiple-unit set (high speed) [power car or trailer] 4 Electric multiple-unit set (except high speed) [power car or trailer] 5 Diesel multiple-unit set [power car or trailer] 6 Specialised trailer, 7 Electric shunting engine 8 Diesel shunting engine 9 Special vehicle PART 9 Standard numerical marking of wagons (digits 5 to 8) The Agency shall manage the numerical marking associated to the main technical characteristics of the wagon and publish them on its website (www.era.europa.eu). An application for a new code shall be filed with the registration entity, which shall send it to the Agency. A new code may be used only after publication by the Agency. PART 10 Codes for the technical characteristics of the hauled passenger stock (digits 5-6) The Agency shall manage the codes for the technical characteristics of the hauled passenger stock and publish them on its website (www.era.europa.eu). An application for a new code shall be filed with the registration entity, which shall send it to the Agency. A new code may be used only after publication by the Agency. PART 11 Codes for the technical characteristics of the special vehicles (digit 6 to 8) The Agency shall manage the codes for the technical characteristics of special vehicles and publish them on its website (www.era.europa.eu). An application for a new code shall be filed with the registration entity, which shall send it to the Agency. A new code may be used only after publication by the Agency. PART 12 Letter marking for wagons The Agency shall manage the codes for letter marking for wagons (except articulated and multiple wagons) and publish them on its website (www.era.europa.eu). An application for a new code shall be filed with the registration entity, which shall send it to the Agency. A new code may be used only after publication by the Agency. PART 13 Letter marking for hauled passenger stock The Agency shall manage the codes for letter marking for hauled passenger stock and publish them on its website (www.era.europa.eu). An application for a new code shall be filed with the registration entity, which shall send it to the Agency. A new code may be used only after publication by the Agency. (1) For special vehicles, the number has to be unique in a given country with the first digit and the 5 last digits of the technical characteristics and serial number. (2) For NMBS/SNCB, the use of an encircled single letter B may be continued. (3) Diacritical marks are accent-signs, such as in Ã, Ã , Ã , Ã , Ã ½, Ã etc. Special letters such as Ã and Ã  will be represented by a single letter; in tests for uniqueness Ã is treated as O and Ã  as A. (1) Commission Regulation (EU) No 321/2013 of 13 March 2013 concerning the technical specification for interoperability relating to the subsystem rolling stock  freight wagons of the rail system in the European Union and repealing Decision 2006/861/EC (OJ L 104, 12.4.2013, p. 1). (2) Fixed or variable gauge. (3) Except for wagons in category I (temperature-controlled wagons), not to be used for new vehicles authorised placed in service. (4) Compliance with the applicable TSIs, see Appendix H, Part 6 of Commission Regulation (EU) 2015/995 of 8 June 2015 amending Decision 2012/757/EU concerning the technical specification for interoperability relating to the operation and traffic management subsystem of the rail system in the European Union (OJ L 165, 30.6.2015, p. 1). (5) Including vehicles, which according to existing regulations carry the digits defined in the present table. COTIF: vehicle compliant with COTIF regulation in force at the moment of placing in service. (6) Excepted for coaches with fixed gauge (56) and adjustable gauge (66) already in service, not to be used for new vehicles